ON PETITION FOR REHEARING
TUTTLE, Circuit Judge:
We have carefully considered the Petition for Rehearing and the contention that the trial court was without the basis in the evidence and the proper inferences to be drawn therefrom for rejecting the testimony of an impartial surveyor and the vice president of appellant that the installation of the so called “U” structure was a necessary part of the task of repairing the damage caused by the negligence of the pilot. A review of the record clearly discloses that the installation of the “U” structure was of a permanent benefit to appellant in that it permitted the introduction into the dry dock of longer vessels than would previously have been readily possible. The evidence is also undisputed that the structure was not built for a year after the known damage to the dry dock had been repaired. There is other evidence as to the location of the damage to the structure in general which, together with the evidence already mentioned, would permit inferences to be drawn by the trial court sufficient to warrant its rejection of the opinion evidence (which, incidently, is never binding in the sense that evidence of historical facts is binding) of the two witnesses who testified on behalf of the Dry Dock Co.
The petition for rehearing is denied.